DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the application filed on January 8, 2020.  Claims 1-7 are pending at the time of examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/737028 filed on March 25, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/20 was considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim recites “a system”, however, there is no hardware component recited in claim in order to enable the function to be realized. Thus, at best, the claim is a software per se.  Thus, software per se claim is not one of the four statutory categories. 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge et al. (US 2007/0130511) in view of Crouse et al. (US Patent No. 8,727,780).
As per claim 1, Roberge discloses a support system, comprising: 
an editor displaying a first editing region, a plurality of items being editable in the first editing region as a hierarchical structure having mutual subordination, the plurality of items including a requirement and an approach, the approach being for satisfying the requirement (para. 0007, 0037-0038, as input data entry interactive user interface, data items in a sub-hierarchical structured knowledge base)
a problem extractor extracting, from a database when the requirement is input to the first editing region, a problem similar to the input requirement, the database including a plurality of combinations, the combination including the problem and a solution, the solution being for the problem (para. 0043, as data entry form can be set to match what the user seeks to enter and how the user see the data that being retrieved from a storage).
Roberge further teaches describes hierarchically structured knowledge base organized in order as from root element and to one another (para. 0044). Roberge does not explicitly teach, but Crouse teaches a candidate extractor referring to an ontology, extracting an other problem associated with the extracted problem, and displaying the solution for the other problem as a candidate of the approach for the input requirement (col. 8, lines 3-9, col. 9, lines 39-47, col. 10, lines 66-67, col. 11, lines 1-25). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Roberge to implement the above steps as taught by Crouse because it would allow a user to visually viewing the sematic relationship between data elements, as suggested by Crouse (col. 10, lines 40-44) and Roberge (para. 0007).
As per claim 2, Crouse further teaches wherein when causing the display of the solution for the other problem, the candidate extractor further causes a display of the similar problem and an other solution for the similar problem (col. 15, lines 32-40; col. 17, lines 35-52). 
As per claim 3,  Crouse further teaches wherein the problem extractor extracts the similar problem based on a part of a plurality of words included in the input requirement, and when causing the display of the solution for the other problem, the candidate extractor can display, in a form different from a form of an other part of the plurality of words, the part of the plurality of words used in the extracting of the similar problem (col. 9, lines 40-46).  
As per claim 4, Crouse further teaches wherein the problem extractor extracts the similar problem from the plurality of problems based on similarities between a feature of the input21 requirement and features of the plurality of problems (col. 14, lines 66-67, col. 15, 1-5, lines 32-35).  
As per claim 5, Crouse further teaches wherein the problem extractor calculates the features of the input requirement and the plurality of problems by projecting the input requirement and the plurality of problems into a semantic space by using a semantic space model (col. 15, lines 37-65).  
As per claim 6, Roberge further teaches comprising a plan extractor extracting, as a plan, a set of the approaches for satisfying the requirement of a highest rank in the hierarchical structure (para. 0038, 0007).
As per claim 7, the independent claim recites several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, respectively. Therefore, it is rejected at least for the same reasons as claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nihei et al. (US Patent No. 6,208,987): Hierarchically structured indexed information retrieval system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        August 11, 2022